Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mark D. Elchuk on 07/27/2022

The application has been amended as follows: 
21.	(Currently Amended) A system for forming a graded index (GRIN) on a substrate, the system comprising: 
a laser configured to generate a laser beam with ultrashort duration pulses and having a controlled fluence profile including a power and a spatial shape of the laser beam; 
an electronic controller configured to control the laser through control signals transmitted to the laser, the control signals controlling the fluence profile of the laser beam generated by the laser to: 
control both a power and a beam shape of the laser beam sufficient to initiate melting of the metal layer, under an ambient condition, to ablate the metal layer, and to create a vaporized metal layer as a cloud above an upper surface of the substrate; and 
to further control the fluence profile of the laser beam to modify a size and a distribution of metal nanoparticles created from the vaporized metal layer when the vaporized metal layer condenses and forms the metal nanoparticles, and such that the metal nanoparticles are deposited back on the upper surface of the substrate in a spatially controlled pattern to form a GRIN surface on the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 3-4, 6-10, and 12-18 are indicated.
References Ohsaki (US 2008/0081207), Watkins (US 2014/0072720), Haustrup (NPL: “Wavelength dependent thermo-elastic laser ablation mechanism on the generation of nanoparticles from thin gold films”) , and Ullmann (NPL: Nanoparticle formation by laser ablation”) are the closest prior arts.
Reference Ohsaki teaches a method and apparatus for manufacturing an aligned metal particle film comprising forming a polymer film containing a metal component on a reflecting substrate; evaporating a solvent; and irradiating the polymer film with light at a particular wavelength; wherein the metal component comprises a metal compound which is reduced by the light at the particular wavelength to generate metal particles, and the majority of the particles have a nano-level particle size and the size of the particle depends on the conditions. 
Reference Watkins teaches a method and apparatus for forming a graded index on a substrate, which different from the claimed method and apparatus of the invention.
Reference Haustrup teaches how the different wavelengths of a signal are used to form nanoparticles from a gold film, and how the grain structures of the gold films tested and the different wavelengths used affected the formation of the nanoparticles.
Reference Ullmann teaches how nanoparticle aerosols were formed using a constant laser power, frequency and carrier gas flow rate.
However, none of references Ohsaki, Watkins, Haustrup and Ullmann teaches or suggests the limitation “controlling a fluence profile of the laser beam to ablate the metal layer to create a vaporized metal layer as a condensing cloud above the upper surface of the substrate, and wherein controlling the fluence profile includes controlling both a power and a spatial shape of the laser beam; as the condensing cloud condenses and forms metal nanoparticles, further controlling the fluence profile of the laser beam to controllably modify a size of the metal nanoparticles and a distribution of the metal nanoparticles over different portions of the upper surface of the substrate, the metal nanoparticles being deposited back on the upper surface of the substrate; and forming a GRIN surface on the substrate, where the GRIN surface formed includes a spatially varying, controlled pattern of the metal nanoparticles on the substrate”  in claim 1 and the limitation “controlling a fluence profile of  the laser beam to ablate the metal layer to create a vaporized metal layer cloud above the upper surface of the substrate, wherein the controlling the fluence profile includes controlling both a power of the laser beam and a shape of the laser beam, which creates the vaporized metal layer cloud with a controllably varying nanoparticle dimension and distribution over the metal layer on the substrate; further controlling the power of the laser beam and the shape of the laser beam to modify a size and a distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles over the metal layer; using the metal nanoparticles to spatially pattern, in a predetermined manner, the upper surface of the substrate as the metal nanoparticles are deposited back on the upper surface of the substrate; and forming a GRIN surface on the upper surface of the substrate” in claim 12.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761